     Case 3:20-cv-01528-H-MSB Document 65 Filed 08/04/21 PageID.1091 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                        SOUTHERN DISTRICT OF CALIFORNIA
14
15   JANET SIHLER, individually and on               Case No.: 3:20-cv-01528-H-MSB
     behalf of all others similarly situated;
16
     CHARLENE BAVENCOFF,                             ORDER CONDITIONALLY
17   individually and on behalf of all               GRANTING MOTION TO
     others similarly situated,                      WITHDRAW AS TO DEFENDANT
18
                                       Plaintiffs,   RICHARD NELSON
19
     v.                                              [Doc. No. 61.]
20
     THE FULFILLMENT LAB, INC;
21   RICHARD NELSON; BEYOND
22   GLOBAL INC.; and DOES 1-10,
23                                  Defendants.
24
           On July 27, 2021, attorneys Eugene Rome, Sridavi Ganesan, Brianna Dahlberg, and
25
     their law firm Rome & Associates, A.P.C. (collectively, “Rome & Associates”) filed a
26
     motion to withdraw as counsel of record for Defendants The Fulfillment Lab, Inc., Richard
27
     Nelson, and Beyond Global Inc. due to non-payment of fees. (Doc. No. 61.) For good cause
28

                                                1
                                                                             3:20-cv-01528-H-MSB
     Case 3:20-cv-01528-H-MSB Document 65 Filed 08/04/21 PageID.1092 Page 2 of 2



 1   shown, the Court grants the motion as to Defendant Richard Nelson only, contingent upon
 2   Rome & Associates providing Defendant Nelson’s address, email address, and phone
 3   number to the Court’s email inbox (efile huff@casd.uscourts.gov) within seven (7) days
 4   of the date of this Order.
 5         For Defendants The Fulfillment Lab and Beyond Global, the hearing on the motion
 6   to withdraw set for August 30, 2021 remains in place. The Court again notes that “[i]t is
 7   well established that corporations may appear in federal court only through licensed
 8   counsel.” Foley v. Allied Interstate, Inc., 312 F. Supp. 2d 1279, 1283 (C.D. Cal. 2004)
 9   (citing In re Highley, 459 F.2d 554, 555 (9th Cir. 1972)); see also Civ. L.R. 83.3(j)
10   (“[C]orporations, partnerships and other legal entities, may appear in court only through
11   an attorney”).
12         IT IS SO ORDERED.
13   DATED: August 4, 2021
14
                                                 MARILYN L. HUFF, District Judge
15                                               UNITED STATES DISTRICT COURT
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                             3:20-cv-01528-H-MSB
